DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name NAO-2, IMPRANIL DL 1537, P37 and DOS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an anti-oxidant and, accordingly, the identification/description is indefinite.
Claim 6, line 1, is indefinite because the phrase “the functional curtain fabric” lacks antecedent basis.
Claim 6, line 5, the phrase “and the like” is unclear.  What are the metes and bounds?
Claim 6, line 5, insert “substrate” after the word “fabric”.
Claim 6, lines 12 and 13, “silver target” lacks antecedent basis.  
Claim 6, lines 12 and 13, “titanium target” lacks antecedent basis.
Claim 6, lines 14, the word “technology” is unclear.
Claim 7, line 1, the phrase “the functional curtain fabric” lacks antecedent basis.
Claim 8, line 1, the phrase “the functional curtain fabric” lacks antecedent basis.
Claim 9, line 1, the phrase “the functional curtain fabric” lacks antecedent basis.
Claim 10, line 1, the phrase “the functional curtain fabric” lacks antecedent basis.
	Claim 10, lines 4-5, the phrase “rolling pressure is 3kg/m2, speed is 9 m/s, drying temperature is 160 degrees C” is repeated.  
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6-10 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including the combination of process conditions and using a mixed solution of NAO-2, IMPRANIL DL 1537, P37 and DOS to perform anti-oxidation treatment on the fabric substrate covered with the nano-metal film, process parameters of the anti-oxidation treatment are as follows: rolling pressure is 3 kg/m2, speed is 9 m/s, drying temperature is 160°C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 8, 2022